Case 1:19-cv-12065-RMB-JS Document 20 Filed 09/08/20 Page 1 of 5 PageID: 189
                                                [19-12065: Dkt. Nos. 18, 19]
                                                [19-20535: Dkt. No. 16]
                                                [19-21201: Dkt. Nos. 10, 12]

                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE


FRANCIENNA GRANT,
                                      Civil No. 19-12065 (RMB/JS)
             Plaintiff,

        v.

MICHAEL ELIAS, STATE, STEPHEN
MILLS a/k/a STEVEN MILLS, and
MUNICIPAL COURT CAPE MAY COUNTY,

             Defendants.


FRANCIENNA GRANT,
                                      Civil No. 19-20535 (RMB/JS)
             Plaintiff,

        v.

WILLIAM HUNTLEY PANICO and
WILLIAM H. PANICO, D.M.D.,

             Defendants.


FRANCIENNA GRANT,
                                      Civil No. 19-21201 (RMB/AMD)
             Plaintiff,
                                      OPINION
        v.

DANILO G. YBANEZ and DANILO G.
YBANEZ, D.M.D.,

             Defendants.



RENÉE MARIE BUMB, United States District Judge:

     These matters come before the Court upon pro se Plaintiff

 Francienna Grant’s motions seeking (1) reconsideration of this

 Court’s May 15, 2020 Opinion and Order dismissing the above-
Case 1:19-cv-12065-RMB-JS Document 20 Filed 09/08/20 Page 2 of 5 PageID: 190



    captioned actions [19-12065, Dkt. No. 18; 19-21201, Dkt. No.

    10], and (2) the Entry of Default Judgment against Defendants

    [19-12065, Dkt. No. 19; 19-20535, Dkt. No. 16; 19-21201, Dkt.

    No. 12]. For the reasons set forth herein, each of Plaintiff’s

    Motions will be DENIED WITH PREJUDICE.


    I.   PROCEDURAL HISTORY

         In each of the above-captioned actions, pro se Plaintiff

Francienna Grant previously litigated the same issues, to

varying degrees, in New Jersey state courts.         In the above-

captioned actions, Plaintiff sought to “appeal” these various

state court decisions as federal claims pursuant to 42 U.S.C. §

1983.     Prompted by letters and motions to dismiss from various

defendants,1 this Court issued Orders to Show Cause, dated

December 19, 2019 and January 7, 2020, requiring Plaintiff to

articulate why her pro se complaints should not be dismissed

because they were attempted appeals of prior state court

actions, over which this Court lacked subject matter

jurisdiction.

         After reviewing Plaintiffs’ responses to both Orders to

Show Cause, in all three of the above-captioned cases, this

Court found that it lacked subject matter jurisdiction over the


1 Defendant William H. Panico [Civ. No. 19-20535, Dkt. No. 9] and
Defendant Danilo G. Ybanez [Civ. No. 19-21201, Dkt. No. 4],
filed motions to dismiss in each of their respective cases.
                                     2
Case 1:19-cv-12065-RMB-JS Document 20 Filed 09/08/20 Page 3 of 5 PageID: 191



purported claims in Plaintiff’s three pro se Complaints, even

when construed liberally in favor of Plaintiff.          Additionally,

the Court found that to the extent Plaintiff was alleging civil

rights claims against various judges and courts, those claims

were barred under the doctrine of judicial immunity.

      Now, this matter comes before the Court upon Plaintiff’s

Motion for Reconsideration, based on Plaintiff’s incorrect

contention that the Court did not receive and consider all of

her responses to the December 19, 2019 Order to Show Cause.

Plaintiff also moves for the entry of default judgment in each

of the above-captioned actions.


II.   DISCUSSION

      Now, Plaintiff moves for reconsideration of this Court’s

order of dismissal, pursuant to Rule 60, arguing that she was

prejudiced by a clerical error that kept two of her responses to

the Court’s December 19, 2019 Order to Show Causes from

initially appearing on the docket.        Relevantly, under Rule

60(a), a district court “may correct a clerical mistake or a

mistake arising from oversight or omission whenever one is found

in a judgment, order, or other part of the record.” Fed. R. Civ.

P. 60(a).

      Although Plaintiff is correct that two of her three

responses to the December 19, 2019 Order to Show Cause did not


                                     3
Case 1:19-cv-12065-RMB-JS Document 20 Filed 09/08/20 Page 4 of 5 PageID: 192



initially appear on the docket due to a clerical error, this did

not prevent the Court from reviewing these responses before

dismissing the cases on May 15, 2020.         Indeed, following this

Court’s January 7, 2020 Order (which noted that the Court had

only received an OSC response in one of the three cases),

Plaintiff filed a new response, on January 22, 2020, which

attached, as exhibits, her responses to the December 19, 2019

Order in all three cases. [See Civ. No. 19-21201, Dkt. No. 6, at

pages 18-30].     Contrary to Plaintiff’s assertion otherwise, the

Court received these re-filed responses and considered them when

issuing the May 15, 2020 Opinion and Order dismissing the above-

captioned cases.     As a matter of fact, the Court even cited to

and quoted from Plaintiff’s re-filed OSC responses in the

Opinion dismissing the cases.        See Opinion, dated May 15, 2020,

at page 5.

      Ultimately, Plaintiff suffered no prejudice due to the

earlier clerical order that prevented the responses from being

properly docketed when they were first filed with the Clerk of

the Court on December 31, 2020.          As noted, all of Plaintiff’s

OSC responses were eventually docketed on January 22, 2020 and

were considered by the Court when it issued the May 15, 2020

Opinion and Order dismissing the above-captioned cases.            Even

having considered those responses, the Court still felt that

dismissal was warranted.       Therefore, Plaintiff is not entitled

                                     4
 Case 1:19-cv-12065-RMB-JS Document 20 Filed 09/08/20 Page 5 of 5 PageID: 193



  to relief from order dismissing the cases.


III.   CONCLUSION

       First, because the Court received and considered all of

 Plaintiff’s OSC responses prior to dismissing the above-

 captioned cases, Plaintiff suffered no prejudice due to the

 clerical error.    As such, Plaintiff’s Motions for

 Reconsideration will be DENIED WITH PREJUDICE.          Second, any

 obligations that Defendants had to respond to Plaintiff’s

 complaints were tolled by this Court’s Orders to Show Cause and

 Defendants certainly had no obligations to respond once the

 cases had been dismissed with prejudice under the May 15, 2020

 Opinion and Order.     Therefore, Plaintiff’s Motions for Entry of

 Default Judgment shall also be DENIED WITH PREJUDICE, because

 they are frivolous and procedurally improper.          Furthermore, due

 to pro se Plaintiff’s long history of litigating, re-litigating,

 and appealing the above-captioned matters over and over again in

 both state and federal court, the Court will preclude Plaintiff

 from filing any further motions in these cases without

 permission from the Court.      An appropriate Order shall issue on

 this date.


 DATED: September 8, 2020

                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge

                                      5
